Citation Nr: 1333073	
Decision Date: 10/22/13    Archive Date: 10/24/13

DOCKET NO.  09-13 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic heart disorder, claimed as premature ventricular contractions with supraventricular tachycardia, including as secondary to anxiety and/or due to exposure to radiation. 

2.  Entitlement to service connection for a chronic skin disorder, claimed as boils. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from February 1968 to February 1970. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Newark, New Jersey, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the claims for service connection for a chronic heart disorder and a chronic skin disorder. 

In January 2010, a travel board hearing was held before the undersigned in Newark, New Jersey.  A transcript of the hearing is associated with the record.

In a July 2012 decision, the Board denied the claims currently on appeal.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In an April 2013 Joint Motion, the parties to this matter requested a remand of the Board's July 2012 decision in order to comply with the duty to assist and to provide an adequate statement of reasons and bases for its findings.  In an April 2013 Order, the Court vacated the July 2012 Board decision and remanded the issues to the Board for further consideration.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  


REMAND

Service Connection for a Chronic Heart Disorder

VA's duty to assist with respect to obtaining a VA examination or medical opinion in connection with the claim for service connection for a chronic heart condition has not been met.  The evidence of record shows that the February 2012 addendum to the August 2010 VA examination was requested so that an opinion could be obtained as to whether the heart condition was caused or aggravated by the service-connected psychiatric condition.  The February 2012 addendum stated that the "Veteran's diagnosed, identified heart disorder of Paroxysmal Supraventricular tachycardia/arrhythmia is not likely at all related to, due to, the result of or aggravated by the diagnosed veteran's psychiatric disorder."  This addendum opinion was provided by a different examiner than the one who conducted the original August 2010 examination and did not provide a rationale for the conclusions reached.  As such, a new VA medical opinion is warranted.  

In light of the Veteran's assertion of radiation exposure in service and given that the claimed heart disorder is not a radiogenic disease under 38 C.F.R. § 3.311, additional development regarding exposure to ionizing radiation is necessary.  See 38 U.S.C.A. § 1112(c)(2) ; 38 C.F.R. § 3.309(d) , 3.311(b)(2), (4) (2013), M21-MR1, IV.ii.1.C.9.dd.

A VA medical opinion is also needed in order to assist in determining whether the Veteran's heart disorder is related to the purported in-service radiation exposure.  

Service Connection for a Skin Disorder (Boils)

The Veteran's July 1974 application for service connection for acne, a skin condition, noted that he was treated by Dr. T.D. from April 1970 up to the date of his application.  There is no indication that the VA Regional Office attempted to obtain the treatment records from Dr. T.D., and they are not of record.  As such, the RO should attempt to obtain these treatment records and associate them with the claim file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he provide information (names and addresses) as to all treatment of his claimed skin disorder after service separation, including from Dr. T.D. and any other health care providers whose records have not already been provided to VA.  Upon receipt of the requested information and the appropriate releases, the RO should contact the health care providers and request that they forward copies of all clinical documentation pertaining to treatment of the Veteran's skin disorder for incorporation into the record.  
If identified records are not ultimately obtained, the Veteran should be notified of such. 

2.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran not already of record. 

3.  Obtain any available records concerning the Veteran's in-service exposure to radiation from the appropriate source, and forward such records to the Under Secretary for Health for preparation of a dose estimate, in accordance with 38 C.F.R. § 3.311(a)(2).  All records and/or responses received should be associated with the claims file.  (Note: service records indicate that the Veteran was assigned a nuclear duty position, was evaluated medically for a Nuclear Duty Position, and served in a Nike missile battery.  Veteran testified that there were eight nuclear missiles at his post).

4.  Then, schedule the Veteran for a VA examination in order to assist in determining the nature and etiology of the Veteran's heart disorder.  All indicated tests should be accomplished and the findings then reported in detail.

The VA examiner should state an opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified heart disorder(s) is caused or aggravated (increased in severity beyond its natural progression) by a service-connected disability, to include anxiety disorder.

The examiner should set forth a medical opinion as to whether it is as likely as not (i.e., probability of 50 percent or more) that any identified heart disorder(s) is related to the Veteran's service, to include exposure to radiation.  

A rationale for any opinion reached should be provided.  

5.  Thereafter, readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


